





FINANCING FACILITIES CONSULTING AGREEMENT




This Agreement is entered into effective as of August 31, 2012, between Xun
Energy, Inc., (hereinafter "Client") and Prodigy Asset Management, LLC,
(hereinafter “Consultant.”)




WHEREAS, the Client is engaged in the acquisition of interest positions and
mineral rights for the purposes of oil and gas development and production wishes
to engage Consultant to advise Client on matters relating to the Financial
Management & Evaluation of the Client’s business.




1.

Consulting and Advisory Activities.  Consultant’s responsibilities shall
include, without limitation, the following activities (hereinafter collectively
referred to as "Services"):




a)

Develop business plan & forecast and conduct profit analysis;

b)

Direct budget & cost controls and  review accounting practices;

c)

Conduct common size analysis, ratio analysis (liquidity, turnover,
profitability, etc.), trend analysis and industry comparative analysis;

d)

Conduct  comparisons of the company to other businesses in the same or similar
industry to discover trends affecting the company and/or the industry over time;

e)

Analyze & interpret financial data and compile reports recommending changes to
improve systems and financial performance;

f)

Assess alternatives and overall financial performance to suggest appropriate
course of action;

g)

Provide recommendations to management for establishing and achieving profit
objectives;

h)

The formation of a detailed business plan;

i)

5 Year Pro Forma Financials;

j)

Private Placement Memorandum (PPM);

k)

Performing a corporate compliance and documentation review of the Company’s
corporate governance and capital structure. The scope and purpose of the
corporate compliance and documentation review is to help prepare the Company to
apply for business credit and attempt to maximize the possibility of success in
obtaining business credit and for no other legal or business purpose;

l)

Establishing a Dunn & Bradstreet file and rating; building a Dunn & Bradstreet
PAYDEX score;

m)

Establishing a business credit file with Experian’s corporate department;
building an Experian Intelliscore number;

n)

Creating a business credit file with Equifax’s business department;

o)

Providing Company with a non-comprehensive list of trade accounts that may or
may not report to business credit bureaus, including Dunn & Bradstreet,
Experian’s corporate department and Equifax’s business department;

p)

Obtaining access to a dedicated funding advisor that is provided by Consultant
and/or its affiliates as of the date of this Agreement between Consultant and
Company.




2.

Compensation.  In consideration for Consultant’s services hereunder, Client
shall pay Consultant as follows:




Page 1 of 3




a)

Client shall pay Consultant retainer of Four Thousand Eight Hundred Dollars
($4,800 USD) for aforementioned services within thirty (30) days of the
execution of this agreement.

b)

Prepaid Retainer Fee of $1,000,000 USD in the form of Twenty Million Shares
(20,000,000) of Class A Common Stock issued at 5 cents ($0.05 USD) per share
within fourteen (14) days of the execution of this agreement.

c)

A Facilitators Fee of five percent (5.0%) of the gross amount of an equity
investment, three percent (3.0%) of the gross amount of a sub-debt credit1
facility and two percent (2.0%) of the gross amount of a senior credit facility
within five (5) days of funding.  




3.

Termination.  This Agreement shall be effective upon the date set forth in the
first paragraph of this Agreement and continue until August 31th, 2014.




a.

This Agreement may be extended by written agreement signed by the parties. 
Either party may terminate this Agreement with or without cause upon giving
thirty (30) days prior written notice to the other party.  Termination or
expiration of this Agreement shall not affect any rights or obligations which
have accrued prior thereto or in connection therewith.




4.

Confidential Information.

Consultant agrees not to disclose, reveal or make use of any information during
discussions or observations regarding methods, concepts, ideas,
products/services, or proposed new products or services, nor to do business with
any of the revealed contacts without the written consent of the Client.




5.

Publications.  Consultant shall not publish, nor submit for publication, any
work directly arising out of the provision of the Services provided hereunder
without prior written approval from Client.




6.

Compliance with Laws and Regulations.  In the performance of the Services
hereunder, Consultant shall comply with all applicable federal, state and local
laws, regulations and guidelines.  Consultant shall also comply with Client’s
polices when on Client premises.




7.

Limitation of Liability; Indemnification.  Consultant shall not be liable to
Client for any loss incurred in the performance of its services hereunder unless
caused by Consultant’s intentional misconduct.  Client agrees, at its sole
defense, to indemnify and defend Consultant from and against any damages, claims
or suits by third parties against Consultant arising from the performance of
Consultant’s Services hereunder unless caused by Consultant’s intentional
misconduct.




8.

Independent Contractor.  Consultant’s status under this Agreement is that of an
independent contractor.  Consultant shall not be deemed an employee, agent,
partner or joint venturer of Client for any purpose whatsoever, and Consultant
shall have no authority to bind or act on behalf of Client.  This Agreement
shall not entitle Consultant to participate in any benefit plan or program of
Client.  Consultant shall be responsible for, and agrees to comply with,




1 A Sub-Debt Facility would include any secured or unsecured debt that is
subordinated to a senior claim by a creditor.




Page 2 of 3




obligations under federal and state tax laws for payment of income and, if
applicable, self-employment tax.




9.

Assignment.  Neither party may assign this Agreement or any interest herein, or
delegate any of its duties hereunder, to any third party without the other
party’s prior written consent. Any attempted assignment or delegation without
such consent shall be null and void.




10.

Successors and Assigns.  This Agreement shall inure to the benefit of and be
binding upon the respective heirs, representatives, successors and assigns of
the parties.




11.

Entire Agreement.  This Agreement contains the entire understanding of the
parties with respect to the matters herein contained and supersedes all previous
agreements and undertakings with respect thereto.  This agreement may be
modified only by written agreement signed by the parties.




12.

Venue. This Agreement shall be governed by and construed in accordance with the
laws of the State of New York without regard to its conflicts of laws rules. 




13.

Counterparts. This Agreement may be executed in two or more counterparts, each
of which shall be an original but all of which shall constitute but one
Agreement. Facsimile signatures shall be agreed to be as originals and shall be
binding with the full force and effect as if they were original signatures.







AGREED AND ACCEPTED THIS 31st OF AUGUST, 2012:




CLIENT

 

CONSULTANT

   

BY: /s/ Jerry G. Mikolajczyk

 

BY: /s/ Ezekiel Rahman   

Signature

 

Name: Ezekiel Rahman

Jerry G. Mikolajczyk

 

Title:  President & CEO

Its: President and CEO

  




Page 3 of 3












